DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on July 19, 2022.

3.	Claims 1, 2, 4-15 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:
	 The closest prior art, Pebley et al., US 2013/0124044, discloses that the criteria used to determine whether to initiate an auto stop of an engine may be altered based on a number of previous auto stops of the engine, a total auto stop off time of the engine, or a total throughput of a battery. Altering the criteria may influence a frequency with which the engine is auto stopped .
 	Another closed prior art, Otanez et al., US 2013/0035839, discloses system is provided and includes a first module configured to monitor driver behavior at the position of a vehicle and store parameters associated with the driver behavior with the positions in a memory. A second module is configured to determine a current position of the vehicle. A third module is configured to inhibit an autostop of an engine of the vehicle including generating a start-stop signal based on the parameters associated with the driver behavior and the current position of the vehicle. An actuator control module is configured to prevent the autostop by adjusting at least one of a spark parameter, a fuel parameter and an air flow parameter of the engine based on the start-stop signal.
 	 While the closest prior art disclose several limitations, none of them disclose:
 	“determine a control mode for the auto stop function by using the base data and the control model for the auto stop function, wherein the control model for the auto stop function is trained through an external learning device for an artificial neural network or a learning processor that performs training of the artificial neural network, and the control model for the auto stop function is a personalization model that is trained separately for each vehicle or for each user, and
control the auto stop function according to the determined control mode, wherein the control mode is one of an activation mode which activates the auto stop function or a deactivation mode which deactivates the auto stop function”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661